Van Kirk, J.
This action is brought to set aside, as a cloud upon plaintiffs’ title, a paper purporting to be a deed of the real estate described in the complaint, executed by Eebecca Jones, and placed- in the hands of Stephen C. Medbery, with certain instructions as to the delivery of said deed. The plaintiffs are the sisters and the only heirs at law of Eebecca Jones, who died in March, 1905; and, unless the deed in question is a valid conveyance to Arthur W. Burnham, the plaintiffs are the owners of the real estate in question.
In 1898, Eebecca Jones took to Mr. Medbery a deed of the real estate in question, executed to James A. Burnham, and delivered the deed to Mr. Medbery, with instructions, the substance of which was written upon the outside of the envelope in which the deed was deposited, by Medbery, as follows: “Deposited with S. C. Medbery by Eebecca Jones, January 22nd, 1898. These papers are to be delivered to James A. Burnham (provided he survives his aunt Miss Eebecca Jones) after her death, or to be delivered to said Miss Jones at any time she may so desire. January 22nd, 1898.”
*387In March, 1903, Rebecca Jones came to Mr. Medbery with a deed of the same premises made to Arthur W. Burnham, the defendant, and stated to Mr. Medbery that she would take back the other deed. She handed him the deed to Arthur, with instructions, as the witness first states, that he deliver the deed to Arthur after her death. Mr. Medbery deposited the deed in the same envelope in which the former deed had been, changing the writing thereon by changing the date and changing the name, James A Burn-ham to Arthur W. Burnham. Otherwise the writing on the envelope was not changed. On further examination, Mr. Medbery testifies that he has no recollection of the transaction, except that he went to Mr. McKnight’s office; he does not recall any instructions when the second deed was delivered and does not recall, after looking at the envelope on which the first instructions were written, of making the two changes, but the changes are in his handwriting. When his attention was called to the fact that he had deposited it in the same envelope, only changing the date and the name of the grantee, he said that did not refresh his recollection; that he could recall no instructions. Upon the death of Rebecca Jones, he delivered the deed to Arthur W. Bum-ham.
This deed was without valid consideration. It was a gift or nothing. The determination of the case rests entirely upon the intent with which Rebecca Jones delivered the deed to Mr. Medbery. In Hathaway v. Payne, 34 N. Y. 105, the Court of Appeals said: “ Whether, when a deed is executed, and not immediately delivered to the grantee, but handed to a stranger to be delivered to the grantee at a future time, it is to be considered as a deed of the grantor presently, or as an escrow, is often a matter of some doubt; it generally depends more upon the intent of the parties, to be gathered from the words used and the purposes expressed, than from the terms they employ in naming the depositary, or from the name the parties give to the instrument. (Poster v. Mansfield, 3 Metc. 414.) Where the future delivery is to depend upon the performance of some condition, it will be deemed an escrow. Where it is merely to wait *388the lapse of time, or the happening of some contingency, and not the performance of a condition, it will be deemed the grantor’s deed presently.”
If Rebecca Jones delivered the deed with the intent to retain control of it and with the right to withdraw it or substitute another deed in place of. it, should she later choose to do so, then there is not a valid conveyance to Arthur W. Burnham. There is no delivery, and the effect of the transaction would be an attempt to dispose of property after death without the formalities required., in the execution of a will. In other words, it would be making and executing a will with the formalities only required for a deed. Jacobs v. Alexander, 19 Barb. 243; Bettinger v. Van Alstyne, 19 Hun, 517; 16 Cyc. 569, 570. On the other hand, if the deed was delivered with the intent that it should take effect as a present conveyance and not as á disposition of property after death, the grantor not reserving any future control, and the manual delivery to the grantee only being postponed until the death of the grantor, it is operative as a conveyance; and the acceptance of the deed by the grantee is presumed as being beneficial to him. Crain v. Wright, 36 Hun, 74; on appeal, 114 N. Y. 307; Tooley v. Dibble, 2 Hill, 641; Edlich v. Gminder, 65 App. Div. 496; Rosseau v. Bleau, 131 N. Y. 183.
The one question to be determined then is- a question of fact, viz: What was the intent of Rebecca Jones when the deed was delivered to Mr. Medbery ? Hnder the evidence, in the case, the question is difficult. At the time the first deed was deposited, it was not an absolute delivery; a condition was attached that the deed should be delivered back to her upon demand. At that time, in 1898, she was evidently uncertain as to whom she would deed the property. The delivery then did not consummate a present conveyance. Mr. Medbery’s testimony as to what occurred, when the deed in question (the second deed) was delivered to him, is unsatisfactory. Although his attention was called directly to the fact that he had put the deed into the envelope in which the former deed was, and had only changed the date and the name of the grantee, he testified that this fact did not at all *389refresh his recollection; that he still could not recall any instructions. If the deed were deposited with other instructions than those given when the first deed was deposited, it seems strange that Mr. Medbery ■ should not recall it, especially when the very envelope with the instructions on it was presented to him. He does ' not even remember the specific instructions to deliver the deed to Arthur; he does not recall anything.
Being recalled, Mr. Medibery stated that, after the deed in question was deposited, Rebecca Jones said that she intended to deed to another nephew; but this evidence is of little value to show the intent with which she deposited the deed. It might show that her understanding was that she had deposited this deed, reserving the right to withdraw it; or it might be evidence that, since she had deposited the deed, she had changed her mind.
I think the fair finding under the evidence is that Rebecca Jones deposited the second deed with the same instructions and the same intent with which she deposited the first, and therefore that it is not a valid conveyance.
Findings in1 favor of plaintiffs may be prepared accordingly.